DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ragay et al, US Patent Application Publication 2008/0012499 (as cited by Applicant).

Regarding claim1, Ragay teaches a device for treating a silicon substrate within the context of the production of a photovoltaic element, wherein the device is configured to carry out a stabilisation treatment step (figure 1A)

2 with light having wavelengths less than 1180 nm.

However, according to the MPEP, Sections 2114 and 2115, while features of a device, or apparatus, may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Further, manner of operating the device and materials or articles worked upon do not limit apparatus claims. Since these claims are directed towards either the manner in which to operate the device, an article of that is worked upon, or a structure of the article that is worked upon,  these weights do not have weight in terms of patentability. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);< In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).

Regarding claim 2, Ragay teaches the device is in the form of a continuous furnace having a plurality of zones 14, 16, 18  that are adjustable to different temperatures, the device comprising an illumination device 20, wherein the temperatures of the zones are to be controlled and the device, including the illumination device, is configured to cause a silicon substrate 12 [003] passing through the continuous furnace to first be heated for a short time at a temperature above 650°C in a maximum heating zone [0069], to then be cooled in a cooling zone (quench zone 18) [0069], then in a temperature maintenance zone and, at the same time or subsequently, the silicon substrate is to be illuminated (with IR lamps in zone 20, which [0066] states that the IR lamp may be used in stop quench zone. See Figure 1)

Ragay fails to teach the substrate is cooled to a temperature below 25 450°C at a cooling rate of at least 10 K/s, while the silicon substrate is at a temperature above 550°C during the cooling of the silicon substrate, and to then be maintained at a temperature of between 230°C and 450°C and  the silicon substrate is to be illuminated at a temperature of at least 230°C with 30 an illumination intensity greater than 1 kW/m? with light having wavelengths less than 1180 nm.

In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);< In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).

Regarding claim 3, Ragay fails to teach the temperature maintenance zone is configured to cause the silicon substrate to be maintained at a temperature of between 230°C and 450°C for at least 10 seconds.

However, according to the MPEP, Sections 2114 and 2115, while features of a device, or apparatus, may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);< In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).

Regarding claims 4 and 5, Ragay teaches a cooling device  (air plenums 27) for actively cooling the silicon substrate within the cooling zone and the cooling device comprises a device for blowing cooling gas into the cooling zone [0067].

Regarding claim 6, Ragay teaches a device comprising: a plurality of zones 14, 16, 18 that are adjustable to different temperatures, wherein the device is in a form of a continuous furnace; and an illumination device 20,  wherein the temperatures of the zones are to be controlled and the device, including the illumination device, is configured to cause a silicon substrate 12 [003] passing through the continuous furnace to first be heated for a short time at a temperature above 650°C in a maximum heating quench zone 18) at a cooling rate [0069],then in a temperature maintenance zone (stop quench zone 20) and, at the same time or subsequently, the silicon substrate is to be illuminated (with IR lamps in zone 20, which [0066] states that the IR lamp may be used in stop quench zone. See Figure 1) 

Ragay fails to teach the substrate is cooled to a temperature below 450°C in a cooling zone at a cooling rate of at least 10 K/s while the silicon substrate is at a temperature above 550°C during the cooling of the silicon substrate, and then be maintained at a temperature of between 230°C and 450°C in the temperature maintenance zone, and  the silicon substrate is to be illuminated at a temperature of at least 90°C with an illumination intensity greater than 0.3 kW/m2 with light having wavelengths less than 1180 nm.

However, according to the MPEP, Sections 2114 and 2115, while features of a device, or apparatus, may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Further, manner of operating the device and materials or articles worked upon do not limit apparatus claims. Since these claims are directed towards either the manner in which to operate the device, an article of that is worked upon, or a structure of the article that is worked upon,  these weights do not have weight in terms of patentability. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);< In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).

Regarding claim 7, Ragay fails to teach the temperature maintenance zone is configured to cause the silicon substrate to be maintained at a temperature of between 230°C and 450°C for at least 10 seconds.

However, according to the MPEP, Sections 2114 and 2115, while features of a device, or apparatus, may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Further, manner of operating the device and materials or articles worked upon do not limit apparatus claims. Since these claims are directed towards either the manner in which to operate the device, an article of that is worked upon, or a structure of the article that is worked upon,  these weights do not have weight in terms of patentability. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);< In re Danly, is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).

Regarding claims 8 and 9, Ragay teaches a cooling device (air plenums 27) for actively cooling the silicon substrate within the cooling zone and the cooling device comprises a device for blowing cooling gas into the cooling zone [0067].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899